—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered March 1, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently *394waived his right to appeal from the judgment of conviction after a jury trial in exchange for a lesser sentence. The defendant was made aware of his appealable issues and was not coerced into entering the sentencing agreement. Moreover, the defendant received the benefit of his bargain. Accordingly, he cannot now challenge the alleged trial errors (see, People v Holman, 89 NY2d 876; People v Seaberg, 74 NY2d 1; People v Bentley, 227 AD2d 411). O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.